Broyles, C. J.
1. The motion to dismiss the writ of error is denied.
2. This being the first grant of a new trial, and the evidence, including the alleged newly discovered evidence, not demanding the verdict returned, this court will not interfere.
3. The defendant brought the case- here, complaining of the first grant of a new trial, and also assigning error upon exceptions pendente lite to interlocutory rulings, including exceptions to the allowance-of amendments to the plaintiff’s petition and to the overruling of general and special demurrers to the petition. The judgment granting a new trial being affirmed, the case is still pending in the lower court, and this court cannot now consider and determine the questions made by the pendente-lite exceptions. Armour v. Burkhalter, 130 Ga. 370 (60 S. E. 850), and citations.

Judgment affirmed.


Luke cmd Bloodworth, JJ., concur.